     Case 2:20-cv-01052-AB-RAO Document 18 Filed 12/22/20 Page 1 of 2 Page ID #:73



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11

12   William Berry,                               Case No.: 2:20-cv-01052-AB-RAO
13                Plaintiff,                      Hon. André Birotte, Jr.
14       v.
15                                                [PROPOSED] ORDER FOR DISMISSAL
     Edison Wheeler, as an Individual; and Does   WITH PREJUDICE
     1-10,
16
                  Defendants.                     Action Filed: January 31, 2020
17
                                                  Trial Date: Not on Calendar
18

19

20

21

22

23

24

25

26

27

28
                                             1
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:20-cv-01052-AB-RAO Document 18 Filed 12/22/20 Page 2 of 2 Page ID #:74



 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3         IT IS ORDERED THAT:

 4         Plaintiff William Berry’s action against Defendant Edison Wheeler is
 5   DISMISSED, in its entirety, with prejudice. Each party will be responsible for their own
 6   fees and costs.
 7

 8

 9

10   Dated: December 22, 2020
                                                       Hon. André Birotte, Jr
11                                                     United States District Judge
                                                       Central District of California
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
